t c summary opinion united_states tax_court donald a hackenberg petitioner v commissioner of internal revenue respondent docket no 19377-08s filed date donald a hackenberg pro_se vladislav m rozenzhak for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1timothy l taggart specially recognized appeared for petitioner on brief 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules of continued b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioner’s federal_income_tax the issue for decision is whether a distribution or any portion of it from a retirement_plan maintained by petitioner’s former employer is includable in petitioner’s income background all of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner and linda hackenberg ms hackenberg married in date apparently they resided in california at all times relevant here they separated in their marriage was dissolved pursuant to a judgment of dissolution dated date issued by the superior court of california the judgment the judgment includes and incorporates a document titled judgment -- addendum to judgment the addendum that among other things encompasses the division of marital property continued practice and procedure the addendum was signed and dated by ms hackenberg on date and by petitioner on date petitioner was formerly employed by orange county california county and as a county employee participated in the orange county employees retirement_system ocers according to the addendum petitioner and ms hackenberg were married for approximately one-half of the time that petitioner was a county employee as best we can determine from the record petitioner began receiving distributions from ocers at some point before ocers’s records show that it made and reported a dollar_figure distribution to petitioner during the distribution starting on date and ending on date the distribution was made in monthly installments deposited directly into a joint checking account maintained by petitioner and ms hackenberg although maintained as a joint account the account was used exclusively for her benefit according to the addendum as of the date it was signed petitioner was currently paying to ms hackenberg the entirety of the monthly amount he receives from ocers the addendum memorializes the stipulation between petitioner and ms hackenberg that it is their intention that he shall continue to fully pay to her the monthly amount he receives from ocers through and including the month of july after that date the addendum provides that contingent upon petitioner’s complete performance of the above-stated terms ms hackenberg shall irrevocably relinquish any and all legal or equitable interests in petitioner’s pension with ocers and said pension shall thereafter be his sole and separate_property the income reported on petitioner’s timely filed federal_income_tax return does not include the distribution and the distribution is not otherwise disclosed on that return in the above-referenced notice_of_deficiency respondent determined that the distribution is includable in petitioner’s income and adjusted petitioner’s income accordingly other adjustments made in the notice_of_deficiency have been agreed to and need not be discussed the distribution is disclosed but not included in the income shown on an amended_return submitted to respondent after the notice_of_deficiency was issued discussion the parties agree with the fundamental principle that a distribution from a retirement account is includable in the income of the distributee see sec_61 sec_72 nevertheless according to petitioner the distribution is not includable in his income because pursuant to california community_property law the addendum transmuted his interest in the ocers retirement_plan into ms hackenberg’s and regardless of any transmutation the distribution was made pursuant to a qualified_domestic_relations_order respondent disagrees on both points and so do we i petitioner’s interest in the ocers retirement_plan in general property interests are determined by state law zinsmeister v commissioner tcmemo_2000_364 citing 102_f3d_842 6th cir affg t c memo affd 21_fedappx_529 8th cir petitioner’s interest in the ocers retirement_plan is determined according to the laws of the state of california property acquired by spouses while domiciled in california is community_property cal fam code sec west on the other hand property owned before marriage or property earned or accumulated while spouses live separate and apart from each other is the separate_property of the spouse who so owned earned or accumulated it id secs a a spouse’s entitlement to a share of the community_property arises at the time that the property is acquired eatinger v commissioner tcmemo_1990_310 under california community_property law each spouse has a one-half ownership_interest in the community estate including income earned by both spouses during their marriage cal fam code sec west although petitioner and ms hackenberg were apparently living separate and apart at the time the distribution was made their respective interests in the ocers retirement_plan were acquired before their separation they were married for approximately one-half of the time that benefits under the ocers retirement_plan accrued therefore one-half of the ocers retirement_plan is community_property and the other one-half is petitioner’s separate_property see id secs a it follows that absent a valid transmutation agreement between them at the time of their divorce or separation petitioner was entitled to receive three-quarters of any benefits attributable to the ocers retirement_plan including income generated by the plan and ms hackenberg would be entitled to receive the remaining one-fourth ii whether petitioner’s interest in ocers has been transmuted spouses subject_to california’s community_property_laws may by agreement transmute property as follows a community_property into separate_property of either spouse b separate_property of either spouse into community_property and c separate_property of one spouse into separate_property of the other spouse id sec a transmutation agreement ‘is not valid unless made in writing by an express declaration that is made joined in consented to or accepted by the spouse whose interest in the property is adversely affected ’ benson v benson p 3d cal quoting cal fam code sec_852 west in order to effect a transmutation the writing must expressly state that the characterization or ownership of the property is being changed bolton v macdonald p 2d cal express declaration creating a joint_tenancy must declare interest being transferred to be a joint_tenancy although the arrangement contemplated by the addendum was already in effect the addendum was not in existence before date consequently the addendum could not be considered a transmutation agreement between petitioner and ms hackenberg with respect to any portion of the distribution made before date as to the portion of the distribution made on or after that date we find that the addendum is not an express written declaration of petitioner’s intent to transmute his interest in the ocers retirement_plan or any portion of it into ms hackenberg’s separate_property the addendum obligates petitioner to pay the amount he receives from ocers to ms hackenberg for a specified period but it does not contemplate that any portion of his interest in the ocers retirement_plan was to become ms hackenberg’s separate_property to the contrary the addendum states that after date if petitioner made all of the agreed payments any rights or benefits attributable to the ocers retirement_plan would be petitioner’s sole and separate_property thereby effectively transmuting what was otherwise ms hackenberg’s community_property interest in the ocers retirement_plan into petitioner’s separate_property the addendum does not transmute petitioner’s interest in the ocers retirement_plan into ms hackenberg’s in general income attributable to income-generating property is includable in the income of the taxpayer who owns the property simply put the addendum which memorializes petitioner’s agreement to transfer to ms hackenberg only certain of the income generated by the ocers retirement_plan is for federal_income_tax purposes nothing more than an impermissible assignment_of_income see 281_us_111 iii whether the judgment is a qualified_domestic_relations_order the parties agree that the ocers retirement_plan is a qualified_retirement_plan described in sec_72 and sec_401 generally under sec_402 a distribution from a qualified_retirement_plan is taxable to the distributee neither the internal_revenue_code nor the regulations defines the term distributee the term however is generally construed to mean the participant or beneficiary who under the plan is entitled to receive the distribution 97_tc_51 estate of machat v commissioner tcmemo_1998_154 when the term is construed in that manner petitioner is the distributee because under the ocers retirement_plan he is the participant or beneficiary who is entitled to receive distributions from that plan there is an exception to this general_rule in sec_402 which provides an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 the term domestic_relations_order dro means any judgment decree or order that relates to the provision of alimony payments or marital property rights to a spouse or former spouse of a plan participant and that is made pursuant to a state domestic relations law specifically including a community_property law sec_414 the judgment dissolved petitioner’s marriage to ms hackenberg and provides for the division of the marital property between them pursuant to california law therefore it qualifies as a dro see id according to petitioner the judgment further fits within the definition of a qualified_domestic_relations_order qdro petitioner recognizes that the judgment was not in place at the time the distribution was made but argues that it should be given retroactive effect a dro qualifies as a qdro only if it creates or recognizes the existence of an alternate payee’s right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan clearly specifies certain facts including the names and addresses of the participant and the alternate_payee the amount to be paid to the alternate_payee and the number of payments or period to which the order applies and does not alter the amount or form of the plan benefits sec_414 - in addition the dro must be presented to the plan_administrator who must determine the qualified status of the dro sec_414 105_tc_29 100_tc_521 finally under sec_402 an alternate_payee is treated as the distributee of a distribution from a qualifying plan only if the distribution is made directly to the alternate_payee under a qdro amarasinghe v commissioner tcmemo_2007_333 affd 282_fedappx_228 4th cir see also burton v commissioner tcmemo_1997_20 noting that in part because the distribution was made to the plan participant and not his former spouse it was not made by the plan_administrator to an alternate_payee in response to a decree the judgment was not presented to the ocers retirement_plan administrator for a determination of whether it was a qdro see sec_414 in addition the distribution from the ocers retirement_plan was not made directly to ms hackenberg as an alternate_payee see sec_402 see also amarasinghe v commissioner supra consequently the judgment does not fit within the definition of a qdro and ms hackenberg is not treated as an alternate_payee with respect to petitioner’s share of the distribution accordingly for federal_income_tax purposes the judgment does not alter petitioner’s status as the distributee of his share three-quarters of the distribution because the addendum did not transmute petitioner’s interest in the ocers retirement_plan into ms hackenberg’s and because the judgment is not a qdro three-quarters of the distribution is includable in petitioner’s income to reflect the foregoing decision will be entered under rule 3because we find that the judgment is not a qdro we need not address petitioner’s argument that the judgment should be given retroactive effect
